Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,799. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of independent claim 1 combined with dependent claim 9 of U.S. Patent No. 11,223,799.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites: The system as recited in claim 1, wherein the second data includes at least one of:
video data representing an emergency personnel user; or
contend data representing one or more instructions associated with the emergency event.
	Applicant’s specification does not disclose above underlined item of the claim.
	Claim 12 recites: The method as recited in claim 10, wherein the first data includes at least one of:
video data representing an emergency personnel user; and
contend data representing one or more instructions associated with the emergency event.
	Applicant’s specification does not disclose above underlined item of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 10, 14-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calloway (US 2009/0210241A1) in view of Jayaweera (US 2021/0044645A1, filed 8-5-2019).
Regarding claim 1, Calloway discloses: one or more processors; and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations (fig. 1) comprising:
establishing an online meeting, the online meeting being associated with at least a first user account and a second user account;
receiving first data from a first user device associated with the first user account;
sending the first data to a second user device associated with the second user account;
receiving, from the second user device, an indication of an emergency event (“Marshall suddenly passed out during the meeting”: paragraph: 0134 ) associated with the first user account;
based at least in part on receiving the indication, receiving, from a third user device (for e.g., EMS)  associated with emergency personnel, second data (reads on EMS response) associated with the emergency event; and
sending the second data to the first user device (see EXAMPLE 2; paragraph: 0134).
	Regarding claim 10, Calloway discloses: A method comprising:
establishing an online meeting, the online meeting being associated with at least a first user account and a second user account;
receiving, from a first user device associated with the first user account, an indication of an emergency event (“Marshall suddenly passed out during the meeting”: paragraph: 0134) associated with the second user account;
based at least in part on receiving the indication, receiving, from a third user device associated with emergency personnel (EMS), first data associated with the emergency event;
sending the first data to a second user device associated with the second user account;
receiving second data from the second user device; and
sending the second data to the third user device (see EXAMPLE 2; paragraph: 0134).
	Regarding claim 18, Calloway discloses: A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations (fig. 1) comprising:
establishing an online meeting, the online meeting being associated with at least a first user account and a second user account;
32 
receiving first data from a first user device associated with the first user account;
sending the first data to a second user device associated with the second user account;
receiving, from the second user device, an indication of an emergency event (“Marshall suddenly passed out during the meeting”: paragraph: 0134) associated with the first user account;
based at least in part on receiving the indication, determining at least a duty for a user (for example calling EMS) associated with the second user account to perform; and
sending, to the second user device, second data representing the duty (see EXAMPLE 2; paragraph: 0134).
	Calloway differs from the claimed invention in that he does not specifically disclose: underlined parts of the above claims such as establishing an online meeting, the online meeting being associated with at least a first user account and a second user account.
	However, Jayaweera discloses: underlined parts of the above claims such as establishing an online meeting, the online meeting being associated with at least a first user account and a second user account (paragraph: 0007).

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calloway’s system to provide for: establishing an online meeting, the online meeting being associated with at least a first user account and a second user account as this arrangement would facilitate for remote users to participate on the online meeting to facilitate for rendering service as taught by Jayaweera.

	Regarding claims 5-6, 14-15, 20, Calloway further teaches: the operations further comprising: determining, based at least in part on receiving the indication, at least a duty for a user associated with the second user account to perform; and sending, to the second user device, third data representing the duty, the operations further comprising, based at least in part on receiving the indication, establishing a connection between the first user device and the third user device using the online meeting, further comprising: determining, based at least in part on receiving the indication, at least a duty for a user associated with the first user account to perform; and sending, to the first user device, third data representing the duty, further comprising: generating a notification indicating that the emergency event is occurring; and sending the notification to one or more computing devices, wherein the duty comprises at least one of: contacting emergency personnel; contacting one or more contacts associated with the first user account; obtaining information associated with the emergency event; or checking on a user associated with the first user account (see EXAMPLE 2; paragraph: 0134).
Claims 2-4, 7-9, 11-13, 16-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Subject to Terminal Disclaimer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651